                  Case 4:20-cr-00177-SMR-CFB Document 1 Filed 09/23/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                     SouthernDistrict
                                                 __________   Districtofof__________
                                                                           Iowa

                  United States of America                         )
                             v.                                    )
  OMAR ERNESTO SORIA, FRANCISCO GABRIEL
                                                                   )      Case No. 4:20-mj-00513
                                                                   )                  4:20-mj-00514
   RODRIGUEZ, and IRENE MARIE DECAMPOS,
                                                                   )                  4:20-mj-00515
                                                                   )
                                                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of         September 6th through 7th, 2020        in the county of               Warren         in the
     Southern          District of              Iowa           , the defendant(s) violated:

            Code Section                                                     Offense Description
21 USC 841(b)(1)(B)                             Conspiracy with intent to distribute over 1 kilogram of cocaine.




         This criminal complaint is based on these facts:
See attached Affidavit




         ’ Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                     Special Agent Thomas Smith, DEA
         ’ Sworn to before me and signed in my presence.                                       Printed name and title

         ’XSworn to before me by telephone or other
           reliable electronic means.
              923/2020
Date:
                                                                                                 Judge’s signature

City and state:                         Des Moines, Iowa                       Helen C. Adams, Chief U.S. Magistrate Judge
                                                                                               Printed name and title
           FILED
           By: Clerk’s Office, Southern District of Iowa
           4:47 pm, Sep 23 2020
